DISMISS; and Opinion Filed February 17, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01274-CV

                                 SINIDU NEGASH, Appellant
                                           V.
                                 CLAUDIA BURNS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01125-2013

                             MEMORANDUM OPINION
                           Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Schenck
       Before the Court is appellee’s January 26, 2015 motion to dismiss the appeal for want of

prosecution. In the motion, appellee specifically contends we should dismiss this appeal because

appellant has failed to file a brief as directed by the Court. Our records show that by postcard

dated December 2, 2014, we notified appellant the time for filing his brief had expired. We

directed appellant to file both his brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an extension motion,

or otherwise corresponded with the Court regarding the status of this appeal.
        Accordingly, we grant appellee’s January 26, 2015 motion and dismiss this appeal. See

TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE



141274F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SINIDU NEGASH, Appellant                            On Appeal from the County Court at Law
                                                    No. 4, Collin County, Texas
No. 05-14-01274-CV        V.                        Trial Court Cause No. 004-01125-2013.
                                                    Opinion delivered by Justice Schenck.
CLAUDIA BURNS, Appellee                             Justices Lang and Stoddart participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CLAUDIA BURNS recover her costs of this appeal from
appellant SINIDU NEGASH.


Judgment entered this 17th day of February, 2015.




                                             –3–